Citation Nr: 1101895	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral 
hearing loss.

2.  Entitlement to service connection for headaches, to include 
as secondary to the Veteran's service-connected disabilities.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to the Veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

This case was previously before the Board in December 2006.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the 
Board's December 2006 remand instructions, the RO issued an April 
2007 statement of the case addressing the issues of entitlement 
to increased ratings for hearing loss and hypertension and 
entitlement to service connection for a heart disorder, a stomach 
disorder, headaches and a psychiatric disorder.  The Veteran 
specifically limited his appeal to the issues noted on the title 
page. 


FINDINGS OF FACT

1.  The Veteran has Level I hearing loss in the right ear and 
Level II hearing loss in the left ear, evaluated as 
noncompensably disabling.

2.  There is no medical evidence of a current disorder manifested 
by headaches.

3.  There is no evidence of an acquired psychiatric disorder 
during military service or within one year of military service 
and no competent medical evidence linking the Veteran's current 
anxiety disorder with his period of service, to include his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating greater for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic 
Code 6100 (2010).

2.  Service connection for headaches is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Service connection for an acquired psychiatric disorder is 
not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-
connected bilateral hearing loss is more disabling than currently 
evaluated.  The Veteran also asserts that a headache disorder and 
an acquired psychiatric disorder are related to his service with 
the United States Navy from July 1984 to June 1987.  
Specifically, the Veteran contends that these disorders are 
secondary to his service-connected bilateral hearing loss, 
tinnitus, and hypertension.    

Increased Rating Issue

The Veteran submitted an initial claim for service connection for 
bilateral hearing loss in September 1987.  Service connection was 
initially denied by the Board in March 1994.  Subsequently, the 
Veteran filed another claim for service connection for hearing 
loss in June 1999 and by rating decision dated in September 2000, 
the RO granted service connection for bilateral hearing loss and 
assigned a noncompensable disability rating effective June 22, 
1999.  In February 2004, the Veteran submitted a claim for an 
increased rating for his bilateral hearing loss.  In the February 
2005 rating action on appeal, the RO continued the noncompensable 
disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

Impaired hearing will be considered a disability only after 
threshold requirements are met. See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are determined 
by considering the average pure tone threshold and speech 
discrimination percentage scores.  38 C.F.R. § 4.85(b).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns 
of hearing loss.  The exceptional patterns addressed in this 
section are present when the puretone threshold at 1000, 2000, 
3000 and 4000 Hz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels or 
more at 2000 Hz.  In addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).   

Evidence relevant to the current level of severity of the 
Veteran's bilateral hearing loss includes a VA ordered QTC 
Medical Services audiological examination report dated in 
November 2004.  During that examination the Veteran reported that 
he worked as a police officer and had difficulty understanding 
the police radio unless it was turned up "real loud."  He also 
reported problems hearing general conversations and meetings.  
The November 2004 VA examination report showed the following 
results:  


Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
30 dB
60 dB
60 dB
55 dB
Left Ear
40 dB
80 dB
80 dB
80 dB

Puretone Threshold Average
Right Ear
51 dB
Left Ear
70 dB

Speech Recognition
Right Ear
100%
Left Ear
92%

In his July 2007 VA Form 9 the Veteran maintained that his 
hearing loss continues to get worse and did not receive any 
notification regarding an audiological examination with regard to 
his claim.  The Veteran indicated that his ability to perform his 
duties as a police officer was becoming more difficult due to his 
hearing loss.  For example, taking statements, hearing his police 
radio, as well as communicating with his fellow officers in high 
stress situations affected the Veteran's day to day duties.   

The Veteran was scheduled for an additional VA audiological 
examination in May 2010; however, he failed to report to the 
scheduled examination.  Under 38 C.F.R. § 3.326(a), individuals 
for whom an examination has been scheduled are required to report 
for the examination.  The "duty to assist is not always a one-
way street" and the Veteran is obligated to cooperate in the 
development of his pending claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

In the present case, the evidence does not show an exceptional 
level of impaired hearing during either the November 2004 
audiological examination such that 38 C.F.R. § 4.86 is not 
applicable to the Veteran's claim. 
 
Applying the results from the November 2004 VA audiological 
examination to Tables VI yields a Roman numeral value of I for 
the right ear and a Roman numeral value of II for the left ear.  
See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, 
the Board finds that assignment of an increased rating is not 
warranted.  

While VA outpatient treatment reports show complaints of 
declining hearing since the Veteran's initial evaluation, no 
specific results of audiological testing were included to rate 
the Veteran's service-connected hearing loss.  Furthermore, the 
Veteran failed to report to the May 2010 scheduled examination.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an initial compensable 
disability rating for bilateral hearing loss on a schedular 
basis. 38 C.F.R. § 4.3.  

At the November 2004 VA audiological examination, the functional 
effects of the Veteran's bilateral hearing loss were noted to 
difficulty hearing his police radio unless it was turned up 
"real loud."  As such, the requirement that a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in the final report pursuant to Martinak has been met.  

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic codes.  
Because there are specific diagnostic codes to evaluate hearing 
loss, consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. § 
3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical to 
apply the regular standards of the rating schedule because there 
is an exceptional or unusual disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board 
does not have the authority to assign, in the first instance, 
higher ratings on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  When an extraschedular rating may be warranted, the 
Board must refer the case to designated VA officials.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).

The rating criteria contemplate speech reception thresholds and 
ability to hear spoken words on Maryland CNC testing.  Hence, the 
rating criteria for the Veteran's bilateral hearing loss 
contemplates his symptomatology.  Referral for consideration of 
an extraschedular rating is therefore not warranted.  

Service Connection Issues

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases such as psychoses may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

1.	 Headaches

Service treatment records are negative for a headache disorder or 
complaints of headaches.  The Veteran's December 1983 enlistment 
examination and April 1987 separation examination show a normal 
neurologic system.  Also, in December 1983 and April 1987 Reports 
of Medical History the Veteran specifically denied "frequent or 
severe headaches."  

The earliest complaint of headaches in the claims file is a 
November 1997 statement from the Veteran wherein the Veteran 
indicated that he was treated for hypertension, severe dizziness, 
shortness or breath, and headaches during military service.  
However, medical treatment records are negative for complaints of 
headaches or a diagnosis of a headache disorder.  Significantly, 
the Veteran subsequently denied headaches in a VA outpatient 
treatment report dated in November 2001.  Also, VA outpatient 
treatment records dated through May 2009 are negative for a 
diagnosis of a headache disorder.  

The Veteran was scheduled for a VA neurological examination in 
May 2010; however, he failed to report to the scheduled 
examination.  Under 38 C.F.R. § 3.665(b), when a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  The "duty to assist is not always a 
one-way street" and the veteran is obligated to cooperate in the 
development of his pending claim.  Wood, 1 Vet. App. at 193.  


As such, the Board finds that service connection for a disorder 
manifested by headaches is not in order.  Significantly, there is 
no evidence of a current diagnosis of a headache disorder in the 
claims file.  As above, current disability is required in order 
to establish service connection.  While the Veteran contends that 
he suffers from headaches secondary to his service-connected 
hypertension, medical records are negative regarding complaints 
or treatment for headaches and there is no evidence of a current 
disorder manifested by headaches.  As above, the RO attempted to 
have the Veteran examined for a possible disorder manifested by 
headaches, the Veteran failed to report to the examination.  As 
such, the claim will be rated based on the evidence of record 
pursuant to 38 C.F.R. § 3.665(b).      

Unlike Barr or Jandreau, in this case, the Veteran has failed to 
provide a medical diagnosis of a disorder manifested by 
headaches.  As a layperson, the Veteran is not competent to opine 
on medical matters such as a diagnosis or etiology of any medical 
diagnosis.  The record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on this 
matter.  Accordingly, the Veteran's lay statements are not 
competent.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, the Board 
finds that the claim for service connection for headaches is 
denied. 

2.	 Acquired Psychiatric Disorder

Service treatment records are negative for a headache disorder or 
complaints of headaches.  The Veteran's December 1983 enlistment 
examination and April 1987 separation examination show a normal 
psychiatric system.  Also, in December 1983 and April 1987 
Reports of Medical History the Veteran specifically denied 
"frequent trouble sleeping," "depression or excessive worry," 
and "nervous trouble of any sort."    

The earliest evidence a psychiatric disorder in the claims file 
is a VA outpatient treatment report dated in November 2000 
showing an impression of anxiety disorder.  Specifically, this 
report shows that the Veteran complained of stress-related 
anxiety which was related to his current social status, his wife 
was admitted to a mental institution and he was currently raising 
his children by himself.     

The Veteran was scheduled for a VA psychiatric examination in May 
2010; however, he failed to report to the scheduled examination.  
The Board finds that the preponderance of the evidence is against 
service connection for an acquired psychiatric disorder on a 
presumptive basis.  Significantly, there is no evidence of 
psychosis within one year after military service.  The earliest 
evidence of an anxiety disorder is dated in November 2000, 
approximately 13 years after the Veteran's discharge from 
military service.    

The claim is also denied on a direct basis.  First, there is no 
evidence of an acquired psychiatric disorder during military 
service.  As above, the April 1987 separation examination showed 
a normal psychiatric system and the Veteran denied frequent 
trouble sleeping," "depression or excessive worry," and 
"nervous trouble of any sort."  Furthermore, there is no record 
of an acquired psychiatric disorder until November 2000, 
approximately 13 years after service.  Such a lapse of time is a 
factor for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

Also, any statements as to psychiatric problems since military 
service are not found to be persuasive in light of the fact that 
the Veteran had a normal psychiatric system upon separation and 
did not raise a claim until over one decade following discharge.  
For these reasons, continuity of symptomatology has not here been 
established, either through the competent evidence or through the 
Veteran's statements and testimony.  

While the Veteran contends that he suffers from a psychiatric 
disorder secondary to his service-connected disorders, there is 
no medical evidence in the record that links the Veteran's 
current anxiety disorder to the Veteran's service-connected 
disabilities.  As above, the RO attempted to obtain a medical 
opinion, but the Veteran failed to report to the examination.  
The claim will be rated based on the evidence of record pursuant 
to 38 C.F.R. § 3.665(b); See also Wood, 1 Vet. App. at 193.  


Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder.  As the 
evidence is not in relative equipoise, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in April 2004, October 
2004 and May 2010 letters, and the April 2007 statement of the 
case and the claims were readjudicated in a July 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.


VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant an audiological 
examination, attempted to afford the appellant additional 
examinations to obtain medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.

Service connection for headaches to include as secondary to the 
Veteran's service-connected disabilities is denied.

Service connection for an acquired psychiatric disorder to 
include as secondary to the Veteran's service-connected 
disabilities is denied.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


